DETAILED ACTION
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1 (Claims 1-15): Drawn to methods of treating and/or preventing a pathological condition of the female urogenital tract (first process of using first product).*
Group 2 (Claim 16): Drawn to a composition comprising at least one bacterial strain belonging to the Lactobacillus genus, wherein said at least one bacterial strain belongs to the Lactobacillus paracasei species and it is selected from among the group comprising or, alternatively, consisting of:
- a strain identified as Lactobacillus paracasei LPC-S01 deposited at Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH under access number DSM 26760 on 20 November 2012 by
SOFAR S.p.A.,
- a strain identified as Lactobacillus casei DG® deposited at the National Collection of Cultures of Microorganisms of the Pasteur Institute in Paris under access number CNCM I-1572 on 05 May 1995 by SOFAR S.p.A., and 
a mixture thereof (first product).



	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 share the technical feature of a composition comprising at least one bacterial strain belonging to the Lactobacillus genus selected from the group comprising or, alternatively, consisting of Lactobacillus paracasei LPC-S01, Lactobacillus casei DG, and mixtures thereof (defined in claims 1 and 16). 
	Groups 1 and 2 are drawn to a product and process of using said product combination of categories. The product is the composition comprising at least one bacterial strain belonging to the Lactobacillus genus selected from the group comprising or, alternatively, consisting of Lactobacillus paracasei LPC-S01, Lactobacillus casei DG, and mixtures thereof (claim 16). This combination of categories is provided for in 37 CFR 1.475(b) as combination (2) and thus the groups of inventions have unity of invention a priori.
	Groups 1 and 2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising at least one bacterial strain belonging to the Lactobacillus genus selected from the group comprising or, alternatively, consisting of Lactobacillus paracasei LPC-S01, Lactobacillus casei DG, and mixtures thereof, this technical feature is not a special Balzaretti et al. (Frontiers in Microbiology, 2015, Vol. 6, Article 952, pages 1-13; IDS Reference). 
	Balzaretti et al. (hereinafter Balzaretti) teaches investigation of Lactobacillus paracasei LPC-S01 (DSM 26760), a commercially available Lactobacillus paracasei probiotic and its use in oral administration and compared its activity to Lactobacillus casei DG®. Balzaretti teaches that Lactobacillus paracasei LPC-S01 and Lactobacillus casei DG were isolated from the commercial products PreGyn® and Enterolactis® Plus (page 2, right column, “Bacterial Strains and Culture Conditions”). Therefore, the teachings of Balzaretti encompass or alternatively make obvious the linking feature of a composition comprising at least one bacterial strain belonging to the Lactobacillus genus selected from the group comprising or, alternatively, consisting of Lactobacillus paracasei LPC-S01, Lactobacillus casei DG, and mixtures thereof. 
The interpretation that Balzaretti’s Lactobacillus paracasei DG is the same as Lactobacillus casei DG is supported by Applicant’s disclosure which discusses the renaming of Lactobacillus casei DG (specification, page 5, lines 19-23).

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If Applicant elects Group 1, Applicant must further elect the pathological condition of the female urogenital tract and the symptoms associated with said pathological condition (Generic claim 1).
Species Election A: The pathological condition (ex. vaginosis, candidiasis, chlamydia, genital herpes, gonorrhea, vaginitis; See claim 3) and symptoms associated with said pathological condition (ex. itchiness, redness, burning sensation; See claim 4).
If Applicant elects a pathological condition related with, or dependent on reduction or increase in the vaginal ecosystem, Applicant must further elect the species of microorganism.
Species Election B: The species of microorganism (ex. Gardnerella vaginalis, Dorea formicigenerans, D. longicatena; See claim 7).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 1 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Species Election A is required because this invention is drawn to a generic method of treating and/or preventing pathological conditions of the female urogenital tract. The diseases, such as those recited in claim 3, have unique etiologies and require treating distinct patient populations.
	Species Election B is required because this invention is drawn to limiting pathological conditions which are related with or dependent on an increase of the proliferation of at least one microorganism. These bacterial species are therefore representative and causative of distinct pathological conditions which have unique etiologies and may require treating distinct patient populations.


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651